Citation Nr: 0007826	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.

2.  Whether the Board of Veterans' Appeals (Board) has 
jurisdiction over the issue of the veteran's entitlement to 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran served with the United States Armed Forces in the 
Far East from November 1941 to August 1942, and from August 
1945 to November 1945; he was a prisoner of war of the 
Japanese Government from April 1942 to August 1942.

This matter arises from various rating decisions rendered 
since March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Member of the Board.  
Such a hearing was conducted by the undersigned on June 21, 
1999; a transcript of that proceeding is of record, as is the 
veteran's written waiver of RO consideration of the 
additional evidence that he submitted at the hearing.  See 
38 C.F.R. § 20.1304(c) (1999).  The Board also directs 
attention of the RO to a statement received from the veteran 
at the hearing before the Board in regard to a recent RO 
decision to deny a claim to reopen for service connection for 
emphysema, particularly the question of whether the document 
may constitute a Notice of Disagreement.  

For the reasons that follow, the Board has construed the 
issues to be those cited on the cover page of this decision.  
Moreover, during the June 21, 1999 personal hearing, the 
veteran expressed the desire to claim a total disability 
rating based upon individual unemployability as a result of 
his service-connected disabilities.  That issue has not been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105.  
Nor is it "inextricably intertwined" with the issues now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, it is referred to the RO for all action 
deemed necessary.


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1994, the RO 
denied a claim by the veteran for entitlement to service 
connection for bronchial asthma.

2.  Evidence received since the RO's May 1994 decision is 
new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The veteran has presented a plausible claim that his 
bronchial asthma is related to his military service.

4.  During testimony offered by the appellant on June 21, 
1999, and prior to the promulgation of a decision by the 
Board, the appellant requested to withdraw his notice of 
disagreement regarding his entitlement to nonservice-
connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The RO's May 1994 decision denying the veteran's claim of 
entitlement to service connection for bronchial asthma became 
final.  38 U.S.C.A. § 7105(b).

2.  New and material evidence has been received since the 
RO's May 1994 decision, and the claim for service connection 
for bronchial asthma is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
bronchial asthma is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The criteria for withdrawal of a notice of disagreement 
by the appellant have been met.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.204(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Bronchial Asthma

The RO denied the veteran's claim of entitlement to service 
connection for bronchial asthma in May 1994.  At that time, 
the RO determined that the veteran had not submitted evidence 
that linked his bronchial asthma to his military service.  
The veteran did not appeal that determination, and the RO's 
May 1994 denial became final accordingly.  38 U.S.C.A. 
§ 7105(b).  However, a claim that is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of "new and material" evidence.  See 38 U.S.C.A. § 5108.  The 
veteran applied to reopen his claim in February 1997.  (The 
Board notes that the veteran's claim was prior to June 9, 
1998, the date after which Section 8202 of Public Law 105-
178, as amended by Public Law 105-206 by addition of section 
1103 to title 38, Untied States Code, precludes claims for 
compensation for disability from diseases or injury due to 
use of tobacco products by a veteran during service.)

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received as contemplated by 
38 C.F.R. § 3.156(a).  "New and material" evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  Secondly, if new 
and material evidence has been presented, then immediately 
upon reopening the claim, VA must determine whether the claim 
is well grounded as contemplated by 38 U.S.C.A. § 5107(a).  
In making this determination, all of the evidence of record 
is presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  Finally, if the claim is found to be 
well grounded, its merits will be evaluated only after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107 has been met.

The veteran has submitted a variety of evidence since the RO 
entered its May 1994 denial of service connection for 
bronchial asthma.  This includes records of his VA and 
private medical treatment since 1984.  Paramount among these 
documents is a statement from Noel U. Obedoza, M.D., dated 
June 16, 1999 and submitted at the veteran's hearing before 
the Board.  Therein, Dr. Obedoza states that, in his opinion, 
the veteran has chronic pulmonary emphysema as a result of 
nicotine dependence that began during the veteran's military 
service.  

The veteran also submitted a medical certificate reflecting 
his treatment in 1986 for bronchial asthma, pulmonary 
emphysema, and chronic obstructive pulmonary disease.  
Although the veteran has also sought recently to reopen a 
claim for service connection for emphysema and that claim was 
denied by the RO in May 1999, a similar medical certificate 
dated in October 1994 tends to indicate that chronic 
obstructive pulmonary disease and emphysema are related to 
chronic bronchial asthma.  Thus, the statement from Dr. 
Obedoza cannot reasonably be disassociated from the veteran's 
claim involving bronchial asthma when considered in 
connection with evidence previously assembled.  

The foregoing evidence is new and material in that it tends 
to confirm the veteran's assertions regarding continuity of 
symptomatology indicative of bronchial asthma since military 
service.  As such the veteran's claim for service connection 
for bronchial asthma is effectively reopened.

The next matter to be addressed is whether the claim is well 
grounded.  To be well grounded, a claim for service 
connection for a given disability must incorporate evidence 
of a current disability, evidence of incurrence or 
aggravation of a disease or injury during service, and 
medical evidence of a nexus between the inservice injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Although the record does not 
demonstrate that bronchial asthma was present during service, 
various statements submitted by the veteran tend to indicate 
that he developed a nicotine dependence in service that, as 
noted above, gave rise to a pulmonary disability.  Such 
evidence is probative of the issue at hand, and must be 
evaluated on the merits.  In this respect, however, it is 
uncertain whether the veteran can furnish additional 
information specific enough in nature to enhance his claim.  
As such, the Board may not proceed to a "merits" 
determination without first remanding this issue to the RO 
for its consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

II.  Whether the Board Has Jurisdiction Over the Issue of the 
Veteran's Entitlement to Nonservice-Connected Disability 
Pension Benefits

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal 
consists of a VA Form 9 or correspondence that sets out 
specific arguments relating to errors of fact or law made by 
the [RO] in reaching the determination or determinations 
being appealed.  See 20.202 (1999).  The Board may dismiss 
any appeal which fails to allege specific error of fact or 
law.  38 U.S.C.A. § 7105(d)(5).  Conversely, a notice of 
disagreement may be withdrawn in writing before a timely 
substantive appeal is filed.  See 38 C.F.R. § 20.204(a).  

In this case, the veteran was denied nonservice-connected 
disability pension benefits by the RO in October 1997.  He 
then submitted a notice of disagreement during the following 
month.  In response, the RO sent the veteran a new 
supplemental statement of the case in 1999 that addressed the 
issue of his lack of entitlement to that benefit.  At his 
June 21, 1999, personal hearing before the undersigned, the 
veteran indicated that he had confused nonservice-connected 
disability pension benefits with a total disability rating 
based upon individual unemployability as a result of service-
connected disability.  See  38 U.S.C.A. § 1521; see also 
38 U.S.C.A. § 501 (West 1991).  

The veteran further testified that he did not wish to apply 
for nonservice-connected disability pension benefits and he 
did not submit a substantive appeal.  The veteran's testimony 
has been preserved in a transcript and is sufficient to meet 
the requirements of 38 C.F.R. § 20.204(a).  Given the 
withdrawal of the veteran's notice of disagreement regarding 
the RO's denial of nonservice-connected disability pension, 
the Board lacks jurisdiction over this issue.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.202.


ORDER

The veteran's claim of entitlement to service connection for 
bronchial asthma is reopened; to this extent, the appeal is 
granted, subject to the directions set forth in the Remand 
portion of this decision that follows.  

The appeal regarding the veteran's entitlement to nonservice-
connected disability pension benefits is dismissed.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, as now limited by Public Law 
105-206 amending Public Law 105-178, service connection may 
be granted for disabilities resulting from tobacco use or 
nicotine dependence.  See 38 C.F.R. § 3.310(a) (1999); see 
also VAOPGCPREC 19-97 (May 13, 1997).  In the instant case, 
the veteran claims that bronchial asthma arose as a result of 
his chronic use of tobacco which he contends began during 
military service.  He has offered medical and lay evidence in 
support of this proposition.  

The Board recognizes that the veteran waived RO review of 
that evidence when he testified before the undersigned on 
June 21, 1999.  See 38 C.F.R. § 20.1304(c).  However, the 
overriding issue is the veteran's entitlement to a de novo 
review of this issue by the RO prior to Board consideration, 
given that his claim has effectively been reopened.  See 
Bernard, 4 Vet. App. at 394.  Further, VA has a duty to 
assist the veteran in well-grounded claims.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should conduct a de novo 
review of the veteran's claim of 
entitlement to service connection for 
bronchial asthma.  All pertinent laws and 
regulations should be considered, 
including those related to nicotine 
dependence and smoking-related illnesses, 
and any assistance deemed necessary 
should be provided to the veteran in the 
development of his well-grounded claim 
including any necessary medical 
examination and opinion.

2.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.









Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claim.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appea





